Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 12/3/21 has been entered. Claim 20 has been canceled.  Claims 1-11, 13-19, and 21 have been amended.  Claims 1-19, and 21 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/3/21, with respect to claims 1-9, 12, 18, and 21 have been fully considered and are persuasive.  The rejection of claims 1-9, 12, and 21 has been withdrawn. 
Applicant's arguments filed 12/3/21 with respect to claims 10-11, 13-17, and 19 have been fully considered but they are not persuasive. 
Regarding claims 10 and 13, Applicant argues “the claims recite that the load prediction step takes place when the engine is running below the predetermined speed” and accordingly that “there is no rationale for one of ordinary skill in the art to arrive at the claimed invention based on the combination of Jenbacher (AT5138U1; hereinafter Jenbacher) and Pappenheimer (EP3061641A1; hereinafter Pappenheimer) or Pappenheimer and Jenbacher” (see Remarks filed 12/3/21, Page 2 and 4).  The Examiner does not find this argument persuasive.  The features upon which applicant relies (i.e., “that the load prediction step takes place when the engine is running below the predetermined speed”) are not recited in claim 10 nor claim 13.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding claim 13, Applicant appears to argue that Jenbacher is directed at stationary gas engines and therefore one having ordinary skill in the art would not look to combine Pappenheimer with Jenbacher (see Remarks filed 12/3/21, Pages 4-5).  The Examiner does not find this argument persuasive.  Jenbacher and Pappenheimer are both directed at turbocharged internal combustion engines (Jenbacher - see Fig. 1; Pappenheimer - see Fig. 1), and Pappenheimer teaches an advantage of determining a predicted external load and subsequently driving the turbocharger is that this reduces speed drops of the internal combustion engine more effectively (Pappenheimer; Para 18).  Because both Jenbacher and Pappenheimer are directed to turbocharged internal 
Regarding claim 10, Applicant appears to argue Jenbacher fails to disclose the gas injection being “made in response to the prediction” (see Remarks filed 12/3/21, Page 2 and 5).  The Examiner does not find this argument persuasive.  Pappenheimer teaches driving a turbocharger turbine in response to an external load from a power take-off arrangement (Para 18 - “…the electrified exhaust gas turbocharger can already be started before the internal combustion engine is subjected to the additional load requirement of the power take-off…”).  Jenbacher teaches injecting pressurized gas from a tank (Para 19 - “pressurized gas storage container”) to drive a turbocharger turbine (see Fig. 1 and Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger
Regarding claim 13 Applicant appears to argue Jenbacher fails to disclose the gas injection being “made in response to the prediction” (see Remarks filed 12/3/21, Page 2 and 5).  The Examiner does not find this argument persuasive.  The features upon which applicant relies (i.e., “that the gas injection is not made in response to the prediction”) are not recited in claim 13.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 1 is objected to because “a predetermined speed” in line 9 should be --the predetermined speed--.
Claim 11 is objected to because “A method according to claim 10” in line 1 should be --The method according to claim 10--.
Claim 18 is objected to because “a predetermined speed” in lines 8-9 should be --the predetermined speed--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“power take-off arrangement”, claims 3-4, 10-11, 15, and 18 -- “power take-off arrangement 60” (Page 15, Lines -13-15 and Figs. 1-2), 
“control unit
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pappenheimer (EP3061641A1) in view of Jenbacher (AT5138U1).
Re claim 10:
Pappenheimer discloses a method (Para 18-19) for controlling a turbocharger system (10, exhaust gas turbocharger - Para 27) fluidly connected to an exhaust manifold (5b, exhaust gas line - Para 27 (Para 35 describes the engine 2 with “cylinders” and as exhaust line 2 is shown as a single line exiting engine 2 in Fig. 1, the exhaust line 2 must include a type of manifold)) of a combustion engine (2, internal combustion engine - Para 35)(see Fig. 1 - element 10 is shown fluidly connected to element 5b), wherein said combustion engine (2) is in operative connection with a power take-off arrangement (3, power take-off - Para 32)(see Fig. 1 and Para 18 - “the internal combustion engine is subjected to the additional load requirement of the power take-off”), said turbocharger system (10) comprising a turbocharger turbine (12, turbine indicates an imminent load switching process via the power take-off…”) from said power take-off arrangement (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”), and in response to said external load from said power take-off arrangement, to drive said turbocharger turbine (Para 18 - “…the electrified exhaust gas turbocharger can already be started before the internal combustion engine is subjected to the additional load requirement of the power take-off…”) thereby preventing stalling of said combustion engine (Para 18 - “…whereby speed drops can be reduced…”).
Pappenheimer fails to disclose a tank with a pressurized gas, said tank being fluidly connectable to said turbocharger turbine, nor injecting the pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas.
Jenbacher teaches a tank (9, pressurized gas storage container - Para 19) with pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to a turbocharger (2, exhaust gas turbocharger - Para 18) turbine (3, exhaust gas turbine - Para 18)(see Fig. 1 - element 3 shown fluidly connected to element 9 as described in Para 19), and injecting pressurized gas from said tank (9) to The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Pappenheimer after that of Jenbacher (thereby including the pressurized gas tank of Jenbacher to drive the turbine of Pappenheimer in the way taught by Jenbacher) for the advantage of being able to accelerate the turbocharger and lead to a faster power increase of the engine such that a desired nominal speed can be reached more quickly (Jenbacher; Paras 20-23 - “The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”). 
Re claim 13:
Pappenheimer discloses a turbocharger system (10, exhaust gas turbocharger - Para 27) for use together with a combustion engine (2, internal combustion engine - Para 35) having an exhaust manifold (5b, exhaust gas line - Para 27 (Para 35 describes the engine 2 with “cylinders” and as exhaust line 2 is shown as a single line exiting engine 2 in Fig. 1, the exhaust line 2 must include a type of manifold)), said turbocharger system (10) comprising: 

a control unit (1, control device - Para 32) 
characterized in that the control unit (1) is configured to (Para 32) 
determine an engine operational mode (Para 18 - “…the internal combustion engine is subjected to the additional load requirement of the power take-off…”),
determine a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at said engine operational mode would cause the combustion engine to stall (Para 18 - “…whereby speed drops can be reduced…”), and subsequently 
to drive said turbocharger turbine (Para 18 - “…the electrified exhaust gas turbocharger can already be started before the internal combustion engine is subjected to the additional load requirement of the power take-off…”) to prevent stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”).
Pappenheimer fails to disclose a tank comprising a pressurized gas, said tank being fluidly connectable to said turbocharger turbine, determining an engine operational mode in which the combustion engine runs below a predetermined speed, nor subsequently initiating injection of the pressurized gas from said tank to drive said such that the turbocharger turbine is at least partly driven by said pressurized gas thereby preventing stalling of the combustion engine.
Jenbacher teaches a tank (9, pressurized gas storage container - Para 19) comprising a pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to a turbocharger (2, exhaust gas turbocharger - Para 18) turbine (3, exhaust gas turbine - Para 18)(see Fig. 1 - element 3 shown fluidly connected to element 9 as described in Para 19), determining an engine operational mode in which a combustion engine (1, internal combustion engine - Para 18) runs below a predetermined speed (Para 24 - “…it opens the valve 12 when the speed falls below a speed limit value and closes again above this speed limit value…”), and subsequently initiating injection of the pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized gas (Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”) thereby preventing stalling of the combustion engine (Para 20 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the system of Pappenheimer after that of Jenbacher (thereby including the pressurized gas tank of Jenbacher to drive the turbine of Pappenheimer in the way taught by Jenbacher) for the 
Re claim 15:
Pappenheimer/Jenbacher teaches the turbocharger system of claim 13, as described above.
Pappenheimer discloses wherein said external load originates from at least one of the following: a clutch engagement, a power take-off arrangement (Para 18 - “indicates an imminent load switching process via the power take-off…” and “…the internal combustion engine is subjected to the additional load requirement of the power take-off…”), a hydraulic pump.
Re claim 19:
Pappenheimer/Jenbacher teaches a vehicle (Pappenheimer; Para 1 - “a motor vehicle”) comprising the turbocharger system (Pappenheimer; 10) according to claim 13 (as described above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pappenheimer (EP3061641A1) in view of Jenbacher (AT5138U1), as applied to claim 10 above, and further in view of Hatanaka (U.S. 2009/0111655).
Re claim 11:
Pappenheimer/Jenbacher teaches the method of 10, as described above.

Hatanaka teaches wherein a power take-off arrangement (30, PTO shaft - Para 21) is in operative connection with a hydraulic system (81, hydraulic cylinder - Para 24 (see Fig. 2 - person having ordinary skill in the art would recognize elements 81 and the unlabeled elements connecting element 81 with element 3, collectively as a type of hydraulic system, and as described in Para 30)) driven by a hydraulic pump (3, hydraulic pump - Para 21)(see Fig. 2 - element 81 is shown driven by element 3), and wherein said power take-off arrangement (30) is coupled to, and thus driving, said hydraulic pump (3)(see Fig. 2 and Para 21 - “PTO shaft 30 is connected to… a hydraulic pump 3”), and wherein a power take-off load (Para 30 - “…Then, the hydraulic cylinder for boom 81 is operated at a speed in accordance with a discharge flow rate from the hydraulic pump 3…”) is requested by said hydraulic pump (3)(Paras 30 and 39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the hydraulic system and hydraulic pump of Hatanaka in the system of Pappenheimer/Jenbacher (thereby operatively connecting the hydraulic system and hydraulic pump of Hatanaka to the power take-off arrangement of Pappenheimer such that power take-off load of Pappenheimer is requested by the hydraulic pump of Hatanaka) for the advantage of being able to lift a boom arm (Hatanaka; see Fig. 3 where lifting of element 80 is shown by element 81; and Para 24 where it is described that element 81 is connected to .
Claims 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jenbacher (AT5138U1) in view of Pappenheimer (EP3061641A1).
Re claim 13:
Jenbacher discloses a turbocharger system (2, exhaust gas turbocharger - Para 18) for use together with a combustion engine (1, internal combustion engine - Para 18) having an exhaust manifold (4, exhaust gas line - Para 19 (see Fig. 1 - element 4 is described as an “exhaust gas” line in Para 19 and is shown as a type of manifold in Fig. 1 as it contains multiple outlets))(Para 18), said turbocharger system (2) comprising: 
a turbocharger turbine (3, exhaust gas turbine - Para 18) operable by exhaust gases from said exhaust manifold (4)(see Fig. 1 and Para 18 - “exhaust gas turbine”), a tank (9, pressurized gas storage container - Para 19) comprising a pressurized gas (Para 19 - “pressurized gas storage container”), said tank (9) being fluidly connectable to said turbocharger turbine (3)(see Fig. 1 - element 9 shown fluidly connected to element 3 as described in Para 19), and 
a control unit (14, control device - Para 20)
characterized in that the control unit (14) is configured to determine an engine operational mode in which the combustion engine runs below a predetermined speed (Para 24 - “…it opens the valve 12 when the speed falls below a speed limit value and closes again above this speed limit value…”), and subsequently 
initiate injection of the pressurized gas from said tank to drive said turbocharger turbine such that the turbocharger turbine is at least partly driven by said pressurized The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”) to prevent stalling of the combustion engine (Para 20 - “…a load increase of 100 kW at an engine speed of 1500 rpm can cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”).
Jenbacher fails to disclose determining a predicted external load requiring engine torque which at said engine operational mode would cause the combustion engine to stall.
Pappenheimer teaches determining a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at an engine (2, internal combustion engine - Para 28) operational mode would cause the combustion engine to stall (Para 18 - “…before the internal combustion engine is subjected to the additional load requirement of the power take-off, whereby speed drops can be reduced…” (the internal combustion engine inherently has operational modes which if subjected to “speed drops” would cause the engine to stall)), and subsequently driving a turbocharger (10, exhaust gas turbocharger - Para 27) turbine (12, turbine - Para 27)(Para 18 - “…the electrified exhaust gas turbocharger can already be started…”) thereby preventing stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”).
can already be started…”) thereby preventing stalling of the combustion engine (Para 18 - “…whereby speed drops can be reduced…”) after determining a predicted external load (Para 18 - “…when a control device…indicates an imminent load switching process via the power take-off…”) requiring engine torque (Para 18 - “…the internal combustion engine is subjected to the additional load requirement…”) which at an engine (2) operational mode would cause the combustion engine to stall (Para 18 - “…before the internal combustion engine is subjected to the additional load requirement of the power take-off, whereby speed drops can be reduced…” (the internal combustion engine inherently has operational modes which if subjected to “speed drops” would cause the engine to stall)); and Jenbacher teaches subsequently driving a turbocharger (2) turbine (3) by injecting pressurized gas from said tank (9)(Paras 20-23 - “If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of cause the engine speed to begin to change downwards at 125 (rpm)/s. To counteract this…”)) and therefore it would have been obvious to one having ordinary skill in the art to have recognized the method of Pappenheimer could have been applied to Jenbacher to have triggered the injection of pressurized gas to drive a turbocharger turbine of Jenbacher.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the determining of predicted external load and subsequent driving of turbocharger as taught by Pappenheimer in the method of Jenbacher (by having the system of Jenbacher determine a predicted external load, as taught by Pappenheimer, and subsequently injecting the pressurized gas to drive the turbocharger turbine of Jenbacher) for the advantage of being able to start the exhaust gas turbocharger before the internal combustion engine is subjected to an additional load requirement to reduce speed drops more effectively (Pappenheimer; Para 18).
Re claim 16:
Jenbacher/Pappenheimer teaches the turbocharger system of claim 13 (as described above).
Jenbacher discloses the turbocharger system (2) further comprising a valve (12, solenoid valve - Para 19) for controlling a release of the pressurized gas (Para 19 - “pressurized gas storage container”) from said tank (9) to drive the turbocharger turbine (3)(Paras 20-23 - “… the control device 14 opens the valve 12. The compressed air To counteract this…If the engine speed falls below a predeterminable limit value, the control device 14 opens the valve 12. The compressed air flowing in with it accelerates the turbocharger and leads to a faster power increase of the motor, so that it can reach the desired nominal speed again more quickly”).
Re claim 17:
Jenbacher/Pappenheimer teaches the turbocharger system of claim 16 (as described above).
Jenbacher discloses wherein said turbocharger system (2) further comprises a turbocharger compressor (6, compressor - Para 18) driven by said turbocharger turbine (3)(see Fig. 1 and Para 18), and said combustion engine (1) comprises an inlet manifold (7, intake tract 7 - Para 18 (shown as a type of manifold in Fig. 1)) fluidly connected to said turbocharger compressor (6)(see Fig. 1 - element 6 is shown fluidly connected to element 7), wherein said valve (12) controls the release of the pressurized gas from said tank (9) to one of the exhaust manifold (4) of the combustion engine (1)(see Fig. 1 and Para 19), an exhaust manifold pipe arranged between the exhaust manifold and the turbocharger turbine, a turbocharger turbine casing, the inlet manifold of the combustion or an inlet manifold pipe arranged between the inlet manifold and the turbocharger compressor.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jenbacher (AT5138U1) in view of Pappenheimer (EP3061641A1), as applied to claim 13 above, and further in view of Caldwell (U.S. 6,182,634).
Re claim 14:
Jenbacher/Pappenheimer teaches the method of claim 1 and the turbocharger system of claim 13 (as described above).
Jenbacher discloses wherein said predetermined speed is 1470 rpm (Para 10 - “a set speed limit…1470 rpm”).
Jenbacher fails to disclose wherein said predetermined speed is 250 %, or 150 %, or 100 % of an idle speed of the combustion engine.
Caldwell teaches an idle speed of a combustion engine (80, engine - Col. 3, Line 8) being 980 rpm (Col. 3, Line 12 - “980 RPM”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the idle speed of Caldwell in the engine of Jenbacher/Pappenheimer for the advantage of smoother and more precise operational control (Caldwell; Col. 2, Lines 35-38).
The combined Jenbacher/Pappenheimer/Caldwell teaches wherein said predetermined speed (Jenbacher; Para 10 - “a set speed limit…1470 rpm”) is 250 %, or 150 %, or 100 % of the idle speed of the combustion engine (Caldwell; Col. 3, Line 12 - “980 RPM”)(in the combined Jenbacher/Pappenheimer/Caldwell, the 980 RPM idle .
Allowable Subject Matter
Claims 1-9, 12, 18, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-9, 12, 18, and 21 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “determining, when the combustion engine is in said engine operational mode in which the combustion engine runs below a predetermined speed, a predicted external load requiring engine torque which at said engine operational mode would cause the combustion engine to stall” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-9, 12, and 21.
Additionally, the prior art of record does not teach to “determine, when the combustion engine is in said engine operational mode in which the combustion engine runs below a predetermined speed, a predicted external load from said power take-off arrangement requiring engine torque” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/27/22